Citation Nr: 0616829	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  05-26 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to June 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in which the RO denied the 
benefit sought on appeal.  The veteran perfected an appeal of 
that decision.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
tinnitus in November 1976.  The veteran was notified of that 
decision at the time it was issued.

2.  The evidence submitted subsequent to the November 1976 
decision is new, in that it is not cumulative and was not 
previously submitted to agency decisionmakers.  The evidence 
is also material because it relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.

3.  The evidence shows that the veteran's tinnitus is related 
to an in-service injury to the left ear.


CONCLUSIONS OF LAW

1.  The November 1976 decision in which the Board denied 
service connection for tinnitus is final, new and material 
evidence has been received, and the claim is reopened.  
38 U.S.C. § 4004(b) (1970); 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 19.104 (1976); 38 C.F.R. § 3.156 (2005).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
New and Material Evidence

When a claim is disallowed by the Board, that decision 
becomes final and a claim based on the same factual basis 
could not be considered.  38 U.S.C. § 4004(b) (1970); 
38 C.F.R. § 19.104 (1976).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

"New" evidence is defined as existing evidence not 
previously submitted to agency decisionmakers, that is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  See Evans v. Brown, 
9 Vet. App. 273, 283 (1996); 38 C.F.R. § 3.156.

The veteran's service medical records consist of the reports 
of examinations on entering and separating from active duty, 
and a November 1944 treatment memorandum.  The November 1944 
record includes references to "drumheads normal," 
"ammonium chloride," "1%," the "nose," "hearing," and 
"A.P.C.," but is otherwise illegible.  When examined on 
separation from service in June 1946 the veteran did not 
report having any ear, nose, or throat problems, and none 
were found on examination.  His Separation Qualification 
Record shows that he served 19 months in combat in France and 
Germany with the 1st Infantry Division.

In June 1975 the veteran claimed entitlement to service 
connection for ringing in the left ear and loss of hearing 
since September 1944.  He submitted a July 1975 report from 
Steward Lawwill, Jr., M.D., indicating that he had been seen 
by the physician's father in September 1958 and then reported 
having had ringing in his ears for the previous 14 years.  He 
was then given medication to "unstop the eustachian tubes."

In an October 1975 statement the veteran's parents reported 
that he had complained of ringing in the left ear when he was 
home on leave in December 1944.  They also stated that when 
he wrote home he described having to put cotton in his ears 
due to the loud noise from gunshots from a 50 caliber machine 
gun on his jeep.  After leaving service he initially sought 
medical treatment in December 1946, when a Dr. Lassiter found 
a large wad of cotton in the left ear and told the veteran 
that the left eardrum had been perforated.  The veteran 
subsequently saw Dr. Steele, who removed his tonsils, and Dr. 
Hogshead, who cauterized his nasal passages.  Neither 
treatment was successful in alleviating the ringing in the 
left ear.  In 1958 Dr. Lawwill told him that nothing could 
relieve the symptom.

The veteran also submitted a statement from an individual 
with whom he served, including during basic training.  This 
individual stated that the veteran was well known for putting 
cotton in his ears due to the ringing in his ears, and that 
he had sought treatment for the problem after his separation 
from service.

VA treatment records disclose that in August 1975 the veteran 
reported having incurred an ear injury in August 1944, 
following which he experienced constant tinnitus.  He 
reported having been examined twice while in service, with no 
damage found.  He continued to have tinnitus and diminished 
hearing following his separation from service.  He denied 
having had any ear infections but did suffer from chronic 
sinusitis.  Examination revealed considerable scarring of the 
left tympanic membrane.  The treating physician then entered 
diagnoses of tinnitus of undetermined etiology and chronic 
sinusitis.  The veteran was seen again in September 1975, 
when the physician found that X-rays showed evidence of 
chronic mastoiditis.  Audiometric testing also revealed high 
frequency hearing loss.

In a May 1976 decision the Board denied entitlement to 
service connection for tinnitus and hearing loss.  The Board 
found that their was no evidence of tinnitus, hearing loss, 
or an ear injury in November 1944, or for the remaining year 
and a half of military service.  The Board found that the lay 
evidence presented by the veteran was of less weight than the 
contemporaneous records, and determined that tinnitus (and 
hearing loss) were not incurred during service.

On motion for reconsideration, the Board again considered the 
merits of the veteran's claim in November 1976 and found no 
error in the May 1976 decision.  The reconsideration panel 
determined that the findings made by the Board in the May 
1976 decision were supported by a preponderance of the 
evidence.  The veteran was notified of the November 1976 
decision at the time it was rendered, and the November 1976 
decision is final.  38 U.S.C.A. § 4004(b) (1970); 38 C.F.R. 
§ 19.104 (1976).

The evidence received following the November 1976 decision 
includes statements and hearing testimony from the veteran 
indicating that the ringing in his left ear began during 
basic training when he first fired a weapon.  He continued to 
experience the ringing in his ear and sought medical 
treatment, as reflected in his service medical records.  He 
reported serving in combat, with a 50 caliber machine gun 
firing over his left shoulder.  He stated that in a 
"reasonable time" after he was separated from service he 
sought medical treatment for problems with his ears, and the 
doctor pulled a large wad of cotton from his left ear.  He 
subsequently saw other doctors, none of whom were successful 
in alleviating the ringing in his ear.  He denied having 
received any treatment for his ear complaints since 1975.

The veteran also presented a November 2005 medical report 
from his physician.  In that report the physician indicated 
that "official military and private physicians' records 
beginning 11-01-44 until the present indicate that this 
veteran reported ringing in the left ear very soon after 
firing an M-1 rifle the first time on the army firing range 
without any protection for the ears."  The physician also 
noted that a ball of cotton had been removed from the left 
ear in December 1946, and that the physician at that time 
found that the ringing in the ear was caused by a perforated 
eardrum.  The physician noted that the veteran had worn 
cotton in his ears to muffle the sound of gunfire while 
serving in combat in the European theater during World War 
II.  The physician provided the opinion that, given the 
veteran's description of the in-service injury to the left 
ear drum with continuing tinnitus, the tinnitus in the left 
ear was very likely due to the in-service injury.

The Board finds that the November 2005 medical opinion is 
new, in that the evidence of record in November 1976 did not 
include a medical opinion linking the tinnitus to an in-
service injury.  The evidence is also material because it 
relates to an unestablished fact necessary to support the 
claim (a nexus to military service), and it raises the 
reasonable possibility of substantiating the claim.  The 
Board finds, therefore, that new and material evidence has 
been received, and the claim of entitlement to service 
connection for tinnitus is reopened.

After a finding that new and material evidence has been 
submitted, the Board may proceed with a decision on the 
merits only if such action is not prejudicial to the veteran.  
See Bernard v Brown, 4 Vet. App. 384, 392 (1993).  As shown 
below, the Board finds that the evidence supports the grant 
of service connection for tinnitus.  For that reason the 
Board's consideration of the substantive merits of the 
veteran's claim in the first instance is not prejudicial to 
him.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. § 1110; Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303.  

The medical evidence shows that the veteran currently has 
tinnitus.  He has also provided lay evidence of having 
suffered tinnitus during service, and having incurred an 
injury to the left ear as a result of exposure to gunfire.  
His discharge certificate shows that he served in combat in 
the European theater for 19 months, and his report of having 
been exposed to prolonged gunfire is credible.  As a lay 
person he is also competent to provide evidence of having had 
tinnitus during service, in that tinnitus is an observable 
symptom.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
The physician in the November 2005 medical report provided 
the opinion that the tinnitus is related to the acoustic 
trauma that the veteran experienced during World War II.  His 
claim is, therefore, supported by a current medical diagnosis 
of disability, probative evidence of an in-service injury, 
and medical evidence of a nexus between the current diagnosis 
and the in-service injury.  The Board finds, therefore, that 
the evidence supports the grant of service connection for 
tinnitus.
Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim and to assist him in the 
development of that evidence, the Board's decision is fully 
favorable to the veteran.  Any failure to fulfill the duties 
to notify and to assist is not, therefore, prejudicial to 
him.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir April 5, 2006) 
(prejudice is not shown if the failure to notify or to assist 
does not affect the essential fairness of the adjudication).  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for tinnitus is reopened.

Service connection for tinnitus is granted.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


